EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of Andalay Solar, Inc. f/k/a Westinghouse Solar, Inc. (“Andalay Solar”) of our report dated March 28, 2013, relating to our audit of the consolidated financial statements of Andalay Solar, Inc. included in its Annual Report on Form10-K, as amended for the year ended December 31, 2012. /s/ Burr Pilger Mayer, Inc. San Francisco, California November 14, 2013
